Exhibit 10.1

 

 



AMERICAN INTERNATIONAL GROUP, INC.

RELEASE AND RESTRICTIVE COVENANT AGREEMENT

 

This Release and Restrictive Covenant Agreement (the “Agreement”) is entered
into by and between Siddhartha Sankaran (the “Employee”) and American
International Group, Inc., a Delaware Corporation (the “Company”).

 

Each term defined in the American International Group, Inc. 2012 Executive
Severance Plan (the “Plan”) has the same meaning when used in this Agreement.

 

I.Termination of Employment and Transition Period

 

The Employee’s service as Chief Financial Officer and Executive Vice President
of the Company ceased on December 5, 2018 (the “Transition Date”). From the
Transition Date until February 28, 2019 (or such later date as may be mutually
agreed, the “Scheduled Termination Date”), the Employee will serve as an advisor
to the Company with the primary duty of assisting in the transition of the Chief
Financial Officer function. The Employee’s employment with the Company and each
of its subsidiaries and controlled affiliates (collectively “AIG”) shall
terminate on the Scheduled Termination Date, or such earlier date as the
Employee’s employment terminates (the “Termination Date”). As of the Termination
Date, the Employee shall cease performing the Employee’s employment duties and
responsibilities for AIG and shall no longer report to work for AIG. For
purposes of this Agreement, the term “controlled affiliates” means an entity of
which the Company directly or indirectly owns or controls a majority of the
voting shares.

 

II.Severance

 

Provided that (i) Employee executes this Agreement within 21 days and does not
revoke, (ii) Employee executes a Supplemental Release (as defined herein in
Section XIV.E and attached hereto at Schedule 2) within 21 days after the
Termination Date but in no event earlier than the Termination Date and does not
revoke (the date the Supplemental Release becomes irrevocable, the “Effective
Date”), (iii) Employee has not resigned his employment prior to the Scheduled
Termination Date and (iv) the Company has not terminated Employee’s employment
for Cause prior to the Scheduled Termination Date, the Employee shall receive a
lump sum severance payment in the gross amount of $4,380,000, less applicable
tax withholdings paid out in a lump sum as soon as practicable following the
Effective Date but in no event later than March 15th of the year immediately
following the Termination Year in accordance with Section IV.B(2) of the Plan.
The Employee shall also receive an annual short-term incentive bonus for 2018 if
such bonus has not been paid as of the date of termination calculated in
accordance with Section IV.B(1)(a) of the Plan and payable when such incentives
are regularly paid to similarly-situated active employees. Any bonus or
incentive compensation paid to Employee is subject to the AIG Clawback Policy in
effect on the date hereof.

 

The Employee shall also be entitled to a Supplemental Health & Life Payment of
$40,000 which may, among other things, be payable towards COBRA and life
insurance coverage after the Termination Date and shall be paid at or around the
same time as the severance payment. The Employee shall also be paid accrued
wages, reimbursed expenses, and any accrued, unused paid time off (“PTO”) as of
the Termination Date. The Employee shall not accrue any PTO after the
Termination Date.

 



 1 

 

 

III.Deferred Compensation Plans

 

A.Long Term Incentive Plans

 

For purposes of the AIG Long Term Incentive Plans (“LTIP”), Employee’s
termination will be considered a termination without Cause (as defined in the
LTIP) as of the Termination Date, and Employee shall retain any rights that
Employee may have under the LTIP for payment of awards under a termination
without Cause. All of the Employee’s long-term incentive awards have been
granted under the LTIP. Under the termination rules of the LTIP, if a
participant is terminated without Cause, the grant will immediately vest.

 

Employee’s outstanding LTI awards under the LTIP are fully vested. Employee’s
earned Performance Share Units (“PSUs”), and RSUs will be delivered at the
normal delivery dates, in accordance with the terms of the LTIP and the award
agreements governing the grants, as applicable.  Stock Options, if any, are
fully vested and will remain exercisable for three years following Employee’s
date of termination.

 

Employee was approved for a 2017 continuity award grant under the LTIP of RSUs
(“Continuity RSUs”). Under the termination rules of the award agreement
governing the grant, if a participant is terminated without Cause, the grant
will immediately vest and become payable. Employee’s Continuity RSUs will be
delivered in one tranche, in AIG stock (although the Company reserves the right
to pay in cash), as soon as practicable following the Effective Date.

 

The Company is required to withhold FICA taxes (including Social Security and
Medicare taxes) for US employees within the calendar year that the RSU and/or
PSU awards are earned and vested, even though these awards may have not yet been
delivered.  Subject to and in accordance with Section 409A of the Code, AIG will
withhold shares from Employee’s outstanding earned and vested LTI awards to
cover Employee’s FICA tax obligation for these awards.  This withholding will
cover the full FICA obligation related to these awards, and no further FICA will
be withheld once these shares are subsequently delivered to Employee.

 

Any long term incentive compensation paid to Employee is subject to the AIG
Clawback Policy in effect on the date hereof.

 

B.Enforcement

 

The Employee agrees that if the Employee fails to fulfill the Employee’s duties
under Sections VI and X below, the Employee will forfeit the right to receive
any of the payments or benefit enhancements set forth in this Section III that
the Employee would not otherwise be entitled to receive under the terms and
conditions of the Plan (and the Company shall be entitled to immediately cease
paying any such amounts remaining due or providing any such benefits to the
Employee pursuant to this Section III) and, to the extent that any such payments
already have been made to the Employee or benefit enhancements already
implemented at or prior to the time of the Employee’s failure to satisfy any
such condition, the Employee must immediately return to the Company all such
sums already paid to the Employee.

 



 2 

 

 

C.Withholdings

 

All payments (whether in cash, shares or otherwise) provided for under Section
III of this Agreement are subject to applicable tax withholdings.

 

IV.Other Benefits

 

Nothing in this Agreement modifies or affects any of the terms of any benefit
plans or programs (defined as medical, life, pension and 401(k) plans or
programs and including, without limitation, the Company’s right to alter the
terms of such plans or programs). No further deductions or employer matching
contributions shall be made on behalf of the Employee to the Incentive Savings
Plan (“ISP”) as of the last day of the pay period in which the Termination Date
occurs.

 

After the Termination Date, the Employee shall no longer participate or be
eligible for coverage under the Short-Term and Long-Term Disability programs,
and the ISP. After the Termination Date, the Employee may decide, under the ISP,
whether to elect a rollover or distribution of the Employee’s account balance or
to keep the account balance in the ISP.

 

As set forth in Section IV.D of the Plan, the Employee shall be entitled to
continued health insurance coverage under COBRA for a period in accordance with
the requirements under COBRA unless the Employee is or becomes ineligible under
the provisions of COBRA for continuing coverage. The Employee shall be solely
responsible for paying the full cost of the monthly premiums for COBRA coverage.
In addition, the Employee shall be entitled to one (1) year of additional
service credit and credit for additional age solely for purposes of determining
the Employee’s eligibility to participate in any Company Retiree Medical program
and, if eligible, may choose to participate in such Company Retiree Medical
program as of the Termination Date at the applicable rate or pay for COBRA
coverage.

 

The Company agrees to provide outplacement services to Employee with RiseSmart
in accordance with the terms of the contract between the Company and RiseSmart.
However, such services shall commence only at the request of Employee to
RiseSmart no later than one year following the Termination Date.

 

Except as set forth in this Agreement and Sections IV.D and E of the Plan there
are no other payments or benefits due to the Employee from the Company. The
Employee acknowledges and agrees that the Company has made no representations to
the Employee as to the applicability of Code section 409A to any of the payments
or benefits provided to the Employee pursuant to the Plan or this Agreement.

 

The payments and benefits provided under this Agreement are intended to be
exempt from or otherwise comply with the requirements of Section 409A of the
Internal Revenue Code of 1986 (the “Code”), and this Agreement shall be
interpreted in accordance with such intent Each payment under this Agreement
will be treated as a separate payment for purposes of Section 409A of the Code.
If at the time of the Employee’s separation from service, (A) Employee is a
specified employee (within the meaning of Section 409A of the Code), and (B) if
an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A of the Code) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A of the
Code in order to avoid additional taxes or interest under Section 409A of the
Code, then AIG will not pay such amount on the otherwise scheduled payment date
but will instead pay it in a lump sum on the first business day after such
six-month period (or upon Employee’s death).

 



 3 

 

 

In addition, the Employee will continue to be entitled to the indemnification
rights contained in Section 10 of his Offer Letter, dated November 3, 2010. AIG
agrees that any future communications concerning Employee’s departure will be
consistent with statements already made by AIG regarding Employee’s departure.
The Employee will be permitted to remove his personal effects from AIG premises.
AIG will prepare and deliver to the Employee an Outlook .csv file copy of his
Calendar and Contacts, following a review by the Company. The Company agrees to
engage in discussion with Employee regarding his retention of Employee’s
personal emails. AIG will pay or reimburse the Employee for reasonable
attorney’s fees incurred in connection with the negotiation of this Agreement.

 

V.Release of Claims

 

In consideration of the payments and benefits described in Section IV of the
Plan and Section II and III of this Agreement, to which the Employee agrees the
Employee is not entitled until and unless the Employee executes this Agreement
and executes the Supplemental Release in accordance with Section XIV.E of the
Agreement,, the Employee, for and on behalf of the Employee and the Employee’s
heirs and assigns, subject to the following two sentences hereof, agrees to all
the terms and conditions of this Agreement and hereby waives and releases any
common law, statutory or other complaints, claims, or causes of action of any
kind whatsoever, both known and unknown, in law or in equity, which the Employee
ever had, now has or may have against AIG and its shareholders (other than C.V.
Starr & Co., Inc. and Starr International Company, Inc.), successors, assigns,
directors, officers, partners, members, employees, agents, benefit plans, or the
Plan (collectively, the “Releasees”) arising on or before the date of Employee’s
execution of this Agreement, including, without limitation, any complaint, or
cause of action arising under federal, state or local laws pertaining to
employment, including the Age Discrimination in Employment Act of 1967 (“ADEA,”
a law which prohibits discrimination on the basis of age), the National Labor
Relations Act, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, Title VII of the Civil Rights Act of 1964, all as amended; and all
other federal, state, local and foreign laws and regulations. By signing this
Agreement, the Employee acknowledges that the Employee intends to waive and
release any rights known or unknown that the Employee may have against the
Releasees under these and any other laws; provided that the Employee does not
waive or release claims with respect to the right to enforce the Employee’s
rights under this Agreement (including without limitation any LTIP award
agreements awarded to the Employee) or with respect to any rights to
indemnification under the Company’s Charter and by-laws, other agreement or plan
or at law, or rights to directors and officers liability insurance coverage or
with respect to claims that the law does not permit Employee to waive by signing
this Agreement or with respect to any claim against an AIG shareholder that is
unrelated to Employee’s employment or termination thereof (collectively the
“Unreleased Claims”). Nothing herein modifies or affects any vested rights that
Employee may have under any applicable retirement plan, 401(k) plan, incentive
plan, insurance agreement or deferred compensation plan; nor does this Agreement
and Release confer any such rights, which are governed by the terms of the
respective plans (and any agreements under such plans).

 



 4 

 

 

VI.Proceedings

 

The Employee acknowledges that the Employee has not filed any complaint, charge,
claim or proceeding, except with respect to an Unreleased Claim, if any, against
any of the Releasees before any local, state or federal agency, court or other
body (each individually a “Proceeding”). The Employee represents that the
Employee is not aware of any basis on which such a Proceeding could reasonably
be instituted. By signing this Agreement the Employee:

 

(a) Acknowledges that the Employee shall not initiate or cause to be initiated
on his/her behalf any Proceeding and shall not participate in any Proceeding, in
each case, except as set forth below or as required by law; and

 

(b) Waives any right to recover any monetary damages or other individual relief
arising out of any Proceeding.

 

Notwithstanding the above, nothing in this Agreement, including, without
limitation, Sections V, VI and X of this Agreement, shall:

 

(x) limit or affect the Employee’s right to challenge the validity of the
Employee’s release set forth in Section V above under the ADEA or Older Workers
Benefit Protection Act or

 

(y) prevent the Employee from filing a charge or complaint with or participating
in any investigation or proceeding conducted by the EEOC, National Labor
Relations Board, or other federal, state or local governmental or regulatory
agencies.

 

VII.Time to Consider

 

The payments and benefits payable to the Employee under this Agreement include
consideration provided to the Employee over and above anything of value to which
the Employee already is entitled. The Employee acknowledges that the Employee
has been advised that the Employee has 21 days from the date of the Employee’s
receipt of this Agreement to consider all the provisions of this Agreement.

 

THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS READ THIS AGREEMENT
CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN ATTORNEY, AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW THE EMPLOYEE IS GIVING UP CERTAIN RIGHTS WHICH
THE EMPLOYEE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS
DESCRIBED IN SECTION V OF THIS AGREEMENT AND THE OTHER PROVISIONS HEREOF. THE
EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS NOT BEEN FORCED OR PRESSURED IN ANY
MANNER WHATSOEVER TO SIGN THIS AGREEMENT, AND THE EMPLOYEE AGREES TO ALL OF ITS
TERMS VOLUNTARILY.

 

VIII.Revocation

 

The Employee hereby acknowledges and understands that the Employee shall have
seven days from the date of the Employee’s execution of this Agreement to revoke
this Agreement (including, without limitation, any and all claims arising under
the ADEA) by providing written notice of revocation delivered to Annette
Bernstein, Chief Labor and Employment Counsel, American International Group,
Inc., 80 Pine Street, 13th Floor, New York, New York 10005, no later than 5:00
p.m. on the seventh day after the Employee has signed the Agreement. Neither the
Company nor any other person is obligated to provide any benefits to the
Employee pursuant to Section IV of the Plan or this Agreement until eight days
have passed since the Employee’s signing of this Agreement without the Employee
having revoked this Agreement. If the Employee revokes this Agreement pursuant
to this Section, the Employee shall be deemed not to have accepted the terms of
this Agreement, and no action shall be required of AIG under any section of this
Agreement. This Agreement will not become effective and enforceable until the
eighth day after Employee’s signature (if not revoked pursuant to the terms of
this paragraph.)

 



 5 

 

 

IX.No Admission

 

This Agreement does not constitute an admission of liability or wrongdoing of
any kind by the Employee or AIG.

 

X.Restrictive Covenants

 

A.Non-Solicitation/Non-Competition

 

The Employee acknowledges and recognizes the highly competitive nature of the
businesses of AIG and accordingly agrees as follows:

 

1. During the period commencing on the Employee’s Termination Date and ending on
the one-year anniversary of such date (the “Restricted Period”), the Employee
shall not, directly or indirectly, regardless of who initiates the
communication, solicit, participate in the solicitation or recruitment of, or in
any manner encourage or provide assistance to, any employee, consultant,
registered representative, or agent of AIG to terminate his or her employment or
other relationship with AIG or to leave its employ or other relationship with
AIG for any engagement in any capacity or for any other person or entity,
without AIG’s written consent.

 

2. During the period commencing on the Employee’s Termination Date and ending on
the six-month anniversary of such date, the Employee shall not, directly or
indirectly:

 

(a) Enter the employ of, or render any services to, any Competitive Business
(defined below);

 

(b) Acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

 

(c) Interfere with business relationships between AIG and customers or suppliers
of, or consultants to AIG.

 

3. For purposes of this Section X, a “Competitive Business” means the following
companies, including all subsidiaries, affiliates and associated entities of
such companies: Aetna, Inc., AFLAC, The Allstate Corporation, American Express
Company, Ameriprise Financial, Inc., Bank of America Corporation, Bank of New
York Mellon, BlackRock, Inc., Capital One Financial Corp., Chubb Group, CIGNA
Corporation, Citigroup Inc., Hartford Financial Services, Invesco Ltd., JP
Morgan Chase & Co., Lincoln National Corporation, Marsh & McLennan Companies,
Inc., MetLife Inc., Principal Financial Group, Inc., Prudential Financial Inc.,
T. Rowe Price Group, Inc., The Travelers Companies Inc., U.S. Bancorp, Wells
Fargo & Company and Berkshire Hathaway Inc. 

 



 6 

 

 

4. Notwithstanding anything to the contrary in this Agreement, the Employee may
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of AIG which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Employee (a) is
not a controlling person of, or a member of a group which controls, such person
and (b) does not, directly or indirectly, own one percent or more of any class
of securities of such person.

 

5. The Employee understands that the provisions of this Section X.A may limit
the Employee’s ability to earn a livelihood in a business similar to the
business of AIG but the Employee nevertheless agrees and hereby acknowledges
that:

 

(a) Such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of AIG;

 

(b) Such provisions contain reasonable limitations as to time and scope of
activity to be restrained;

 

(c) Such provisions are not harmful to the general public; and

 

(d) Such provisions are not unduly burdensome to the Employee. In consideration
of the foregoing and in light of the Employee’s education, skills and abilities,
the Employee agrees that he shall not assert that, and it should not be
considered that, any provisions of Section X.A otherwise are void, voidable or
unenforceable or should be voided or held unenforceable.

 

6. It is expressly understood and agreed that, although the Employee and the
Company consider the restrictions contained in this Section X.A to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Section X.A or elsewhere in this Agreement is an unenforceable restriction
against the Employee, the provisions of the Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

 

B.Nondisparagement

 

The Employee agrees (whether during or after the Employee’s employment with AIG)
not to issue, circulate, publish or utter any disparaging statements, remarks or
rumors about the Releasees. Nothing herein shall prevent Employee from making or
publishing any truthful statement (a) when required by law, subpoena or court
order, (b) in the course of any legal, arbitral or regulatory proceeding, (c) to
any governmental authority, regulatory agency or self-regulatory organization,
or (d) in connection with any investigation by AIG. The Company shall instruct
Brian Duperreault and each of the AIG Executive Leadership Team that they should
not make any disparaging statements about the Employee. Nothing herein shall
prevent Brian Duperreault and each of the AIG Executive Leadership Team from
making or publishing any truthful statement about Employee (a) when required by
law, subpoena or court order, (b) in the course of any legal, arbitral or
regulatory proceeding, (c) to any governmental authority, regulatory agency or
self-regulatory organization, (d) in connection with any investigation by AIG,
or (e) to the extent reasonably necessary in the ordinary course of business.

 



 7 

 

 

C.Code of Conduct

 

The Employee agrees to abide by all of the terms of the Company’s Code of
Conduct or the Director, Executive Officer and Senior Financial Officer Code of
Business Conduct and Ethics that continue to apply after termination of
employment.

 

D.Confidentiality/Company Property

 

The Employee acknowledges that, except to the extent that the terms hereof shall
otherwise be or have been disclosed publicly by AIG, the disclosure of this
Agreement or any of the terms hereof could prejudice AIG and would be
detrimental to AIG’s continuing relationship with its employees. Accordingly,
the Employee agrees not to discuss or divulge either the existence or contents
of this Agreement (except, if required, Employee may disclose the contents of
Section X.A only, in connection with prospective employment) to anyone other
than the Employee’s immediate family, attorneys, tax and financial advisors,
governmental authorities or as may be legally required, and further agrees to
use the Employee’s commercially reasonable best efforts to ensure that none of
Employee’s immediate family, attorneys or tax and financial advisors will reveal
its existence or contents to anyone else.

 

The Employee shall not, without the prior written consent of AIG, use, divulge,
disclose or make accessible to any other person, firm, partnership, corporation
or other entity, any “Confidential Information” (as defined below), or any
“Personal Information” (as defined below); provided that the Employee may
disclose Confidential Information or Personal Information when required to do so
by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of AIG, as the case may be, or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order the Employee to divulge, disclose or make accessible such
information; provided, further, that in the event that the Employee is ordered
by a court or other government agency to disclose any Confidential Information
or Personal Information, the Employee shall (if permitted to do so by applicable
law):

 

(a) Promptly notify AIG of such order;

 

(b) At the written request of AIG, diligently contest such order at the sole
expense of AIG; and

 

(c) At the written request of AIG, seek to obtain, at the sole expense of AIG,
such confidential treatment as may be available under applicable laws for any
information disclosed under such order.

 

Nothing herein shall prevent Employee from making or publishing any truthful
statement without prior notice to the Company to any governmental authority,
regulatory agency or self-regulatory organization, or in connection with any
investigation by the Company.

 



 8 

 

 

Upon the Termination Date the Employee shall return AIG property, including,
without limitation, files, records, disks and any media containing Confidential
Information or Personal Information. For purposes of this Section X.D:

 

“Confidential Information” means an item of information or a compilation of
information in any form (tangible or intangible), related to AIG’s business that
AIG has not made public or authorized public disclosure of, and that is not
generally known to the public through proper means. Confidential Information
includes, but is not limited to: (a) business plans and analysis, customer and
prospective customer lists, personnel, staffing and compensation information,
marketing plans and strategies, research and development data, financial data,
operational data, methods, techniques, technical data, know-how, innovations,
computer programs, un-patented inventions, and trade secrets; and (b)
information about the business affairs of third parties (including, but not
limited to, customers and prospective customers) that such third parties provide
to Company in confidence.

 

“Personal Information” shall mean any information concerning the personal,
social or business activities of the officers or directors of the Company.

 

E.Developments

 

Developments shall be the sole and exclusive property of AIG. The Employee
agrees to, and hereby does, assign to AIG, without any further consideration,
all of the Employee’s right, title and interest throughout the world in and to
all Developments. The Employee agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that AIG is the author of such
Developments and owns all of the rights comprised in the copyright of such
Developments. The Employee hereby assigns to AIG without any further
consideration all of the rights comprised in the copyright and other proprietary
rights the Employee may have in any such Development to the extent that it might
not be considered a work made for hire. The Employee shall make and maintain
adequate and current written records of all Developments and shall disclose all
Developments promptly, fully and in writing to the Company promptly after
development of the same, and at any time upon request.

 

“Developments” shall mean all discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by the Employee
alone or with others, and in any way relating to the business or any proposed
business of AIG of which the Employee has been made aware, or the products or
services of AIG of which the Employee has been made aware, whether or not
subject to patent, copyright or other protection and whether or not reduced to
tangible form, at any time during the Employee’s employment with AIG.

 

F.Cooperation

 

The Employee agrees (whether during or after the Employee’s employment with AIG)
that, if served with a subpoena or order that would compel Employee to testify
or respond to any regulatory inquiry, investigation, administrative proceeding
or judicial proceeding regarding or in any way relating to the Releasees,
including but not limited to any proceeding before or investigation by the EEOC
concerning Employee’s employment with AIG, to send immediately (but in no event
later than three (3) business days after Employee has been so served or
notified) a written notification, and provide a copy of the subpoena or order,
by overnight mail to General Counsel, American International Group, Inc., 80
Pine Street, 13th Floor, New York, New York 10005. Employee further agrees to
cooperate with AIG in connection with any litigation or legal proceeding or any
investigatory or regulatory matters in which the Employee may have relevant
knowledge or information. This cooperation shall include, without limitation,
the following:

 



 9 

 

 

(a) To meet and confer, at a time mutually convenient to the Employee and AIG,
with AIG’s designated in-house or outside attorneys for purposes of assisting
with any litigation or legal proceeding or any investigatory or regulatory
matters, including answering questions, explaining factual situations, preparing
to testify, or appearing for interview, deposition, or trial testimony, without
the need for AIG to serve a subpoena for such appearance and testimony; and

 

(b) To give truthful sworn statements to AIG’s attorneys upon their request and,
for purposes of any deposition or other testimony in any litigation or legal
proceeding or any investigatory or regulatory matters, to adopt AIG’s attorneys
as the Employee’s own at AIG’s expense (provided that there is no conflict of
interest that would disqualify the attorneys from representing the Employee),
and to accept their instructions at deposition relating to any privileged or
confidential communications or information. If any such conflict, disadvantage
or prejudice exists, then Employee shall hire his own attorney at AIG’s
reasonable expense.

 

The Company agrees to reimburse the Employee for reasonable out-of-pocket
expenses necessarily incurred by the Employee in connection with the cooperation
set forth in this paragraph. For the avoidance of doubt, reasonable
out-of-pocket expenses do not include any attorneys’ fees and expenses incurred
by the Employee in connection with the cooperation set forth in this paragraph.
Any such legal fees and costs for the retention of separate counsel, including
issues of advancement and indemnification, are separately governed by the
applicable AIG Company by-laws.

 

The restrictive covenants in this Section X are the only restrictive covenants
that apply to the Employee.

 

XI.Enforcement and Clawback

 

If (a) at any time the Employee materially breaches Sections VI, X.B or X.D of
this Agreement (b) within one (1) year of the expiration of any restrictive
covenant described in Section X.A of this Agreement, AIG determines that the
Employee breached such restrictive covenant, or (c) within one year of the first
payment date for any Severance benefit due under the terms of the Plan, AIG
determines that grounds existed, on or prior to the Termination Date, including
prior to the Effective Date of the Plan, for AIG to terminate the Employee’s
employment for Cause, then: (x) no further payments or benefits shall be due to
the Employee under this Agreement and/or the Plan; and (y) the Employee shall be
obligated to repay to AIG, immediately and in a cash lump sum, the amount of any
Severance benefits (other than any amounts received by the Employee under
Section IV.D through F of the Plan) previously received by the Employee under
this Agreement and/or the Plan (which shall, for the avoidance of doubt, be
calculated on a pre-tax basis); provided that the Employee shall in all events
be entitled to receive accrued wages and expense reimbursement and accrued but
unused vacation pay as set forth in Section IV.A of the Plan.

 



 10 

 

 

The Employee acknowledges and agrees that AIG’s remedies at law for a breach or
threatened breach of any of the provisions of Sections X.A, B, D and E of this
Agreement would be inadequate, and, in recognition of this fact, the Employee
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, AIG, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available. In addition, AIG shall be entitled to immediately cease
paying any amounts remaining due or providing any benefits to the Employee
pursuant to Section IV of the Plan upon a determination by the “Plan
Administrator” (as defined in the Plan) that the Employee has violated any
provision of Section X of this Agreement, subject to payment of all such amounts
upon a final determination, by a court of competent jurisdiction, that the
Employee had not violated Section X of this Agreement.

 

XII.Resignation From Board of Directors

 

The Employee will resign from his/her directorship of the Company and each of
its subsidiaries and affiliates (and all other directorships, offices, and
trusteeships, held in connection with his/her employment) by signing, dating and
returning a letter in the form attached to this Agreement at Schedule 1 to
Annette Bernstein, American International Group, Inc., 80 Pine Street, Floor 13,
New York, NY 10005 and undertakes to execute all further documents and do such
further things as are necessary in order to give full effect to such
resignations. The Employee acknowledges and agrees that the Severance benefit
and the Supplemental Health & Life Payment set forth in Section II of this
Agreement are contingent upon Employee executing and returning such resignation
letter.

 

XIII.Inquiries From Prospective Employers

 

Employee agrees that Employee will direct any inquiries from prospective
employers to The Work Number, at www.theworknumber.com, and the Company agrees
that, in response to any such inquiries, The Work Number will only provide
information regarding the dates of Employee’s employment and last job title, and
shall inform the inquirer that it is company policy to provide only that
information regarding former employees. Employee will need to provide Employee’s
Social Security Number and the AIG Employer Code (AIG-12573) to facilitate these
inquiries.

 

XIV.General Provisions

 

A.No Waiver; Severability

 

A failure of the Company or any of the Releasees to insist on strict compliance
with any provision of this Agreement shall not be deemed a waiver of such
provision or any other provision hereof. If any provision of this Agreement is
determined to be so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable, and in the event that any
provision is determined to be entirely unenforceable, such provision shall be
deemed severable, such that all other provisions of this Agreement shall remain
valid and binding upon the Employee and the Releasees.

 



 11 

 

 

B.Governing Law

 

TO THE EXTENT THAT U.S. FEDERAL LAW DOES NOT APPLY, THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE CONFLICT OF LAWS
PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY
LAW OTHER THAN THAT OF THE STATE OF NEW YORK. THE EMPLOYEE CONSENTS TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS IN NEW YORK.

 

C.Entire Agreement/Counterparts

 

This Agreement constitutes the entire understanding and agreement between the
Company and the Employee with regard to all matters herein. There are no other
agreements, conditions, or representations, oral or written, express or implied,
with regard thereto. This Agreement may be amended only in writing, signed by
the parties hereto. This Agreement may be signed in counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement may be returned via mail or e-mail. An electronically transmitted
signature shall be treated as an original signature for all purposes.

 

D.Notice

 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given if delivered: (a) personally; (b) by overnight courier service; (c) by
facsimile transmission; or (d) by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses, as set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith; provided that notice of change of address
shall be effective only upon receipt. Notices shall be deemed given as follows:
(x) notices sent by personal delivery or overnight courier shall be deemed given
when delivered; (y) notices sent by facsimile transmission shall be deemed given
upon the sender’s receipt of confirmation of complete transmission; and (z)
notices sent by United States registered mail shall be deemed given two days
after the date of deposit in the United States mail.

 

If to the Employee, to the address as shall most currently appear on the records
of the Company, with a copy to:

Dechert LLP

Three Bryant Park

1095 Avenues of the Americas

New York, NY 10036

Attn: Andrew Levander, Esq.

Stephen W. Skonieczny, Esq.

 

If to the Company, to:

 

American International Group, Inc.

80 Pine Street, 13th floor

New York, NY 10005

Fax: 877-481-4969

Attn: Annette Bernstein, Esq.

 



 12 

 

 

E.Supplemental Release

 

The Employee will execute a supplemental release agreement with the Company in
the form attached at Schedule 2 (the "Supplemental Release") within 21 days
after the Termination Date but in no event earlier than the Termination Date. If
the Supplemental Release is not executed by the Employee within such time period
or if the Employee revokes the Supplemental Release, the Employee will be deemed
to have failed to comply with his obligations under this Agreement and will not
be entitled to receive the payments and benefits described in Section II and
Section III of this Agreement. The Employee will not be required to sign any
release agreement other than this Agreement and the Supplemental Release.

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.

 

Siddhartha Sankaran                           By:       Name:     Date: Title: 
             AMERICAN INTERNATIONAL GROUP, INC.                         By:    
     Luciana Fato  Date:    General Counsel,       Interim Chief Human Resources
Officer   

 

 13 

 

SCHEDULE 1

 

MEMORANDUM

 

 

 

To:Whom it May Concern

 

From:Siddhartha Sankaran

 

Re:Resignation

 



 

 

Effective as of the Termination Date, I hereby tender my resignation as officer
and/or director of American International Group, Inc. and its subsidiaries or
affiliates. This resignation is effective for American International Group, Inc.
and all of its direct and indirect subsidiaries in which I hold the title of
director, trustee, officer, committee member, authorized agent or any other
positions of which I am a designated signer.

 

 

 

Date:             Siddhartha Sankaran

 1 

 

SCHEDULE 2

 

 

 

AMERICAN INTERNATIONAL GROUP, INC.
SUPPLEMENTAL RELEASE AGREEMENT

 

This Supplemental Release Agreement (the “Supplemental Agreement”) is entered
into by and between Siddartha Sankaran (the “Employee”) and American
International Group, Inc., a Delaware Corporation (the “Company”).

 

I.Release

 

In consideration of the payments and benefits described in Section IV of the
Plan and Section II and III of the Release and Restrictive Covenant Agreement
entered into by and between Siddartha Sankaran (the “Employee”) and American
International Group, Inc., a Delaware Corporation (the “Company”) (the
“Agreement”), to which the Employee agrees the Employee is not entitled until
and unless the Employee executes this Supplemental Agreement, the Employee, for
and on behalf of the Employee and the Employee’s heirs and assigns, subject to
the following two sentences hereof, agrees to all the terms and conditions of
this Supplemental Agreement and the Agreement and hereby waives and releases any
common law, statutory or other complaints, claims, charges or causes of action
of any kind whatsoever, both known and unknown, in law or in equity, which the
Employee ever had, now has or may have against AIG and its shareholders (other
than C.V. Starr & Co., Inc. and Starr International Company, Inc.), successors,
assigns, directors, officers, partners, members, employees, agents or the Plan
(collectively, the “Releasees”), including, without limitation, any complaint,
charge or cause of action arising under federal, state or local laws pertaining
to employment, including the Age Discrimination in Employment Act of 1967
(“ADEA,” a law which prohibits discrimination on the basis of age), the National
Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, all as
amended; and all other federal, state, local and foreign laws and regulations.
By signing this Agreement, the Employee acknowledges that the Employee intends
to waive and release any rights known or unknown that the Employee may have
against the Releasees under these and any other laws; provided that the Employee
does not waive or release claims with respect to the right to enforce the
Employee’s rights under this Agreement (including without limitation any LTIP
award agreements awarded to the Employee) or with respect to any rights to
indemnification under the Company’s Charter by-laws, other agreement or plan or
at law, or rights to directors and officers liability insurance coverage or with
respect to claims that the law does not permit Employee to waive by signing this
Agreement or with respect to any claim against an AIG shareholder that is
unrelated to Employee’s employment or termination thereof (collectively the
“Unreleased Claims”). Nothing herein modifies or affects any vested rights that
Employee may have under any applicable retirement plan, 401(k) plan, incentive
plan, insurance arrangement, or deferred compensation plan; nor does this
Agreement and Release confer any such rights, which are governed by the terms of
the respective plans (and any agreements under such plans).

 



 1 

 

 

II.Time to Consider

 

The payments and benefits payable to the Employee under this Supplemental
Agreement and Agreement include consideration provided to the Employee over and
above anything of value to which the Employee already is entitled. The Employee
acknowledges that the Employee has been advised that the Employee has 21 days
from the date of the Employee’s receipt of this Agreement to consider all the
provisions of this Agreement.

 

THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS READ THIS SUPPLEMENTAL
AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN ATTORNEY, AND
FULLY UNDERSTANDS THAT BY SIGNING BELOW THE EMPLOYEE IS GIVING UP CERTAIN RIGHTS
WHICH THE EMPLOYEE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE
RELEASEES, AS DESCRIBED IN SECTION I OF THIS SUPPLEMENTAL AGREEMENT AND THE
OTHER PROVISIONS HEREOF. THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS NOT
BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS SUPPLEMENTAL
AGREEMENT, AND THE EMPLOYEE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

 

III.Revocation

 

The Employee hereby acknowledges and understands that the Employee shall have
seven days from the date of the Employee’s execution of this Supplemental
Agreement to revoke this Supplemental Agreement (including, without limitation,
any and all claims arising under the ADEA) by providing written notice of
revocation delivered to Annette Bernstein, Chief Labor and Employment Counsel,
American International Group, Inc., 80 Pine Street, 13th Floor, New York, New
York 10005 no later than 5:00 p.m. on the seventh day after the Employee has
signed the Supplemental Agreement. Neither the Company nor any other person is
obligated to provide any benefits to the Employee pursuant to Section IV of the
Plan until eight days have passed since the Employee’s signing of this
Supplemental Agreement without the Employee having revoked this Supplemental
Agreement. If the Employee revokes this Supplemental Agreement pursuant to this
Section, the Employee shall be deemed not to have accepted the terms of this
Supplemental Agreement, and no action shall be required of AIG under any section
of this Supplemental Agreement.

 

IV.General Provisions

 

A.Governing Law

 

TO THE EXTENT THAT U.S. FEDERAL LAW DOES NOT APPLY, THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE CONFLICT OF LAWS
PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY
LAW OTHER THAN THAT OF THE STATE OF NEW YORK. THE EMPLOYEE CONSENTS TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS IN NEW YORK.

 



 2 

 

 

B.Entire Agreement/Counterparts

 

This Supplemental Agreement together with the Agreement constitutes the entire
understanding and agreement between the Company and the Employee with regard to
all matters herein. There are no other agreements, conditions, or
representations, oral or written, express or implied, with regard thereto. This
Supplemental Agreement may be amended only in writing, signed by the parties
hereto. This Supplemental Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Supplemental
Agreement.

 

 

Siddhartha Sankaran                           By:       Name:     Date: Title: 
             AMERICAN INTERNATIONAL GROUP, INC.                         By:    
     Luciana Fato  Date:    General Counsel,       Interim Chief Human Resources
Officer   

 



 3 

